                Case 20-10343-LSS         Doc 6137      Filed 08/31/21      Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                     :
                                                        Chapter 11
BOY SCOUTS OF AMERICA AND
                                           :            Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                         Debtors.          :            Jointly Administered


              CORRECTED MOTION AND ORDER FOR ADMISSION PRO HAC VICE
                          OF JONATHAN K. YOUNGWOOD

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Jonathan K. Youngwood of Simpson Thacher & Bartlett LLP to represent Chubb Group
Holdings Inc. in the above-captioned cases and any adversary proceeding related thereto.

Date: August 29, 2021                               /s/ Stamatios Stamoulis
                                                    Stamatios Stamoulis (DE No. 4606)
                                                    STAMOULIS & WEINBLATT LLC
                                                    800 N. West Street Third Floor
                                                    Wilmington, Delaware 19801
                                                    Tel: (302) 999-1540
                                                    Email: stamoulis@swdelaw.com

                                                    Counsel to Chubb Group Holdings, Inc.

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedure of the United
States Bankruptcy Court for the District of Delaware, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing, as a member of the Bar of the State of New York
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual
fee of $25.00 will be paid to the Clerk of the Court for District Court upon filing of this motion.
Dated: August 29, 2021                              /s/Jonathan K. Youngwood
                                                    Jonathan K. Youngwood
                                                    Simpson Thacher & Bartlett LLP
                                                    425 Lexington Avenue
                                                    New York, New York 10017
                                                    Tel: 212-455-3539
                                                    Email: jyoungwood@stblaw.com

                                    ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




         Dated: August 31st, 2021                      LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
